Order filed May 8, 2014.




                                      In The

                    Fourteenth Court of Appeals
                           NO. 14-13-00793-CV
                       AKRAM MUSHTAHA, Appellant

                                        V.

                      TILE ROOFS OF TEXAS, Appellee


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-31789


                                    ORDER

      Appellant is not represented by counsel in this appeal. Appellant’s brief was
mailed to the court on May 2, 2014, and filed May 5, 2014. The court has
determined that appellant has not properly presented this cause in his brief.
Appellant failed to substantially comply with the requirements set out in the Texas
Rules of Appellate Procedure. In particular, appellant’s brief fails to provide the
following:

      1. The identity of parties and counsel, Tex. R. App. P. 38.1(a);
      2. Table of contents, Tex. R. App. P. 38.1(b);
      3. Index of authorities, Tex. R. App. P. 38.1(c);
      4. Statement of the case, Tex. R. App. P. 38.1(d);
      5. References to the record to support the statement of facts; Tex. R.
         App. P. 38.1(g);
      6. Summary of the argument, Tex. R. App. P. 38.1(h);
      7. References to the record to support the argument; Tex. R. App. P.
         38.1(i);
      8. Prayer for relief, Tex. R. App. P. 38.1(j);
      9. Appendix containing a copy of the trial court’s judgment, Tex. R.
         App. P. 38.1(k).

      In addition, appellant’s brief fails to comply with all of the requirements set
out in Rule 9. See Tex. R. App. P. 9. In particular, appellant’s brief does not
contain the following:

      1. Appellant’s signature, Tex. R. App. P. 9.1(b)(requiring the
         signature of a party not represented by counsel);
      2. Typeface no smaller than 14-point, Tex. R. App. P. 9.4(e);
      3. If the brief is computer generated, a certificate of compliance
         stating the number of words, Tex. R. App. P. 9.4(i)(3).

      Litigants who appear pro se must comply with the applicable procedural
rules and are held to the same standards that apply to licensed attorneys. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan,
29 S.W.3d 627, 631 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).
Accordingly, pursuant to Rules 9.4(k) and 38.9(b), we ORDER appellant to file an
amended brief complying with the rules of appellate procedure on or before June
6, 2014. See Tex. R. App. P. 9.5(k), 38.9(b). If appellant fails to file a brief in
substantial compliance with the appellate rules as ordered herein, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.